Citation Nr: 0838963	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-06 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for osteoarthritis of 
the cervical spine.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a hip disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability, 
including arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his sister

ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The appellant had active duty for training from January 26, 
1979, to March 9, 1979, with the Indiana Army National Guard.

These matters initially came before the Board of Veterans' 
Appeals (Board) following a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, denying service connection for 
osteoarthritis of the cervical spine and denying the 
appellant's petitions to reopen claims of service connection 
for a bilateral hip disability and a back disability 
including arthritis of the lumbar spine.  The Board remanded 
the matter to the RO in December 2007 for a hearing before a 
Veterans Law Judge.  

The appellant initially filed a claim for service connection 
for a bilateral hip disability in November 1991.  The RO 
denied the appellant's claim in March 1992.  The appellant 
was notified of the decision in May 1992 but did not appeal.  
The appellant then filed a claim for service connection for a 
back disability in January 1995.  The RO denied this claim in 
November 1995.  The appellant was notified of the denial in 
December 1995 but did not appeal.

The Board notes that in the November 1995 rating decision 
denying service connection for a back disability, the RO 
considered evidence of the appellant's diagnosis of 
osteoarthritis of the cervical spine, with flattening of 
cervical lordosis and narrowing at C3-4 and C6-7.  In 
February 2001, the appellant again filed a claim for service 
connection for neck pain.  In a December 2002 rating 
decision, the RO characterized the claim as one for 
osteoarthritis of the cervical spine.  In that decision, the 
RO considered the same medical evidence as in the November 
1995 decision but denied the appellant's claim on the merits 
without considering whether new and material evidence had 
been received.  Regardless of what the RO has done, however, 
the Board must address the question of whether new and 
material evidence has been received to reopen the claim for 
service connection for osteoarthritis of the cervical spine.  
This is so because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first consider whether new and material 
evidence has been received before the merits of a claim can 
be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Hence, the Board has characterized the 
appellant's claim for service connection for osteoarthritis 
of the cervical spine as a claim to reopen.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

The appellant and his sister testified before the undersigned 
Veterans Law Judge at a videoconference hearing in February 
2008.  A transcript of the hearing has been associated with 
the appellant's claims file.


REMAND

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision that 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of:  1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decisions and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See id.

In this case, the RO issued the appellant notice letters in 
June 2002, March 2006, and November 2006.  Those letters 
discussed, in part, the evidence necessary to establish a 
claim for service connection for osteoarthritis of the 
cervical spine and the need to submit new and material 
evidence to reopen the appellant's claims for service 
connection for a hip disability and for a back disability, 
including arthritis of the lumbar spine.  The letters also 
contained a brief description of what constitutes new and 
material evidence under relevant regulations, and a notice 
that the appellant needed to submit evidence showing that his 
disabilities were incurred in or aggravated by service.  The 
Board interprets the holding in Kent, however, as requiring 
VA to inform the appellant what specific evidence is 
necessary to reopen his claims.  In the March 1992 and 
November 1995 rating decisions that became final, the 
appellant's claims for service connection were denied based 
on the lack of medical nexus evidence linking the claimed 
disabilities to service.  As such, to reopen his claims, the 
appellant would need to submit competent medical evidence 
(e.g., an opinion from a medical doctor) that any currently 
diagnosed disability is related to his period of military 
service.  Further, as discussed above, the Board notes that 
the RO improperly characterized the appellant's petition to 
reopen a claim for service connection for osteoarthritis of 
the cervical spine as one for service connection.  The RO 
must thus provide notice of the requirements set forth in 
Kent, supra, of the evidence required to reopen the 
appellant's claims for service connection for osteoarthritis 
of the cervical spine, bilateral hip disability, and back 
disability including arthritis of the lumbar spine.

Thus, the Board finds action by the RO is required to satisfy 
the notification provisions of the VCAA in accordance with 
Kent, supra.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) 
(VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim; those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the award).

After providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
appellant provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 
3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board further notes that the appellant's claims file 
contains evidence that he was denied Social Security 
Administration (SSA) disability benefits, in the form of a 
single-page computer printout dated August 20, 2007, and a 
statement the appellant made to his VA treating physician in 
January 1996 concerning his denial of SSA benefits.  However, 
the RO appears to have made no effort to obtain records from 
SSA relating to the denial, and the sole record present in 
the claims file is a February 1997 examination report that 
appears to have been conducted pursuant to the appellant's 
SSA claim.  It is not clear from the claims file what 
disabling condition(s) resulted in the appellant's 
application for SSA disability benefits or on what medical or 
other evidence SSA relied in making its decision to deny 
benefits to the appellant. 

In this case, given the uncertainty of what the identified 
SSA records may contain, the RO should obtain any available 
medical or other records associated with the appellant's 
denial of SSA disability benefits.  The Board notes that once 
VA is put on notice that the appellant has made application 
for SSA benefits, VA has a duty to obtain the records 
associated with that decision.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ should review the claims 
file and ensure that all notification 
(in particular, correspondence 
specifically addressing the VCAA notice 
and duty-to-assist provisions) and 
development procedures per the 
statutory provisions at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are met.  
This should include requesting that the 
appellant provide sufficient 
information, and if necessary, 
authorization to enable the RO to 
obtain any additional pertinent 
evidence not currently of record 
pertaining to the claim on appeal.  

The corrective VCAA notice must explain 
what constitutes new and material 
evidence and specifically identify the 
type of evidence (e.g., an opinion from 
a medical practitioner relating any 
current neck, hip, or back disability 
to the appellant's period of service) 
necessary to satisfy the elements of 
the underlying claims that were found 
insufficient in the previous denials, 
in accordance with Kent, supra.  

2.  Any medical or other records relied 
upon by SSA in denying the appellant 
benefits should be sought.  The 
procedures set forth in 38 C.F.R. § 
3.159(c) (2007) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received should be associated with the 
claims file.

3. After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claims on appeal should be 
adjudicated in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not 
granted, the appellant and his 
representative must be furnished an 
appropriate supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2008).



________________________________
MARK F. HALSEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2007).

